Title: To James Madison from William Lyman, 11 May 1808
From: Lyman, William
To: Madison, James



Sir,
American Consulate, London, May 11. 1808.

I have the honour at this time herewith to transmit by the Osage No. 1 of the Account Current of myself with the United States for the four last quarters, viz: from the 1st. of April 1807. to the 31st. of March last inclusively; also No. 1 of the Return or List of American Ships or Vessels entered at the ports of this District from 1st. of July to the 31st. of December 1807; together with No. 1 of the Return or List, and an Abstract thereof, of American Seamen and Citizens who have been impressed and held on board His Britannick Majesty’s Ships of War from the 1st. of October to the 31st. of December last, inclusively.
As the increased business and difficulties of this office for a considerable time now past, hardly allow me, on this Occasion, to add to former communications and remarks on the political state of things here, so I have the Satisfaction to reflect that from your other means of information at this time, particularly from our Minister Mr. Pinkney they are the less necessary.  I may nevertheless take the liberty to confirm my former respects and assurances of the consideration wherewith I have the honour to be, Sir Your most obedient, and very humble Servant

Wm: Lyman

